Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to Application filed on 12/18/2019 in which claims 1-6 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-6 recite “said cooling gel” which has insufficient antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Karlan (U.S. Patent No. 5,327,585).

Regarding claim 1, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14); and 
a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator.

Regarding claim 2, Karlan discloses a cooling headband assembly wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlan (U.S. Patent No. 5,327,585) in view of McKay (U.S. Patent No. 5,305,470).

Regarding claim 3, Karlan discloses the invention substantially as claimed above.
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats.


Regarding claim 4, Karlan discloses a cooling headband assembly wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).

Regarding claim 5, Karlan as modified by McKay discloses a cooling headband assembly further comprising cooling gel (Col. 3, lines 55-61 of McKay) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Regarding claim 6, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14); and 
a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator;
wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats.
wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).
further comprising cooling gel (Col. 3, lines 55-61 of McKay) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732